Citation Nr: 1822436	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connect major depressive disorder (MDD) with generalized anxiety disorder (GAD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected MDD with GAD.

3.  Entitlement to service connection for a nasal disability, claimed as sinusitis and allergic rhinitis.

4.  Entitlement to an initial compensable disability rating for right shin splints.

5.  Entitlement to an initial compensable disability rating for left shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to November 2006 and from August 2008 to August 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma.  This case was previously before the Board in April 2015 and May 2017 when it was remanded for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that the Veteran testified before a Veterans Law Judge (VLJ) in an October 2013 hearing.  In an April 2016 letter, the Veteran was informed that the VLJ who conducted his hearing was currently unavailable to participate in a decision in his appeal, and that his appeal would be reassigned to another VLJ.  The Veteran was informed that he could request another optional Board hearing and that if he did not respond within 30 days from the date of the letter, the Board would assume he did not want another hearing.  No reply was received by the Veteran, and the Board will proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Concerning the claims for entitlement to service connection for a gastrointestinal disability and hypertension, in the May 2017 remand, the RO was ordered to schedule the Veteran for examinations to determine the etiology of these conditions.  Specifically, the VA examiner was ordered to opine as to whether the Veteran's gastrointestinal disability and hypertension were related to active service or were secondarily caused or aggravated by the Veteran's service-connected MDD with GAD.  

In a June 2017 VA opinion, the VA physician opined that the Veteran's gastrointestinal disability and hypertension were not related to active service and were not secondarily caused or aggravated by his service-connected MDD with GAD.  However, the VA physician provided no rationale for any of the opinions provided.  New VA opinions are necessary to determine if the Veteran's gastrointestinal disability and hypertension are etiologically related to active service, to include the possibility that they were secondarily caused or aggravated by his service-connected MDD with GAD.

Concerning the claim for entitlement to service connection for a nasal disability, in a November 2015 VA examination report, the VA examiner noted that medical records documented two incidents of treatment for sinusitis during active service.  However, in the June 2017 addendum opinion, in reaching a negative opinion, the VA physician noted that the deployment notes were negative for complaints, diagnosis, treatment, and/or events related to sinusitis or allergic rhinitis.  The Board finds that the June 2017 addendum opinion to be inadequate and of minimal probative value because it was based on inaccurate facts.  A new VA opinion is necessary to determine the etiology of the Veteran's nasal disability.

Concerning the claims for initial compensable disability ratings for right and left shin splints, in the May 2017 remand, the Board noted that while the RO rated the Veteran's shin splints as noncompensable by analogy under 38 C.F.R. § 4,71a, Diagnostic Code 5020 for synovitis, the Veteran's disability picture was more appropriately rated under 38 C.F.R. § 4.73, Diagnostic Code 5311 for muscle injuries.  The flexor digitorum longus muscle is in Muscle Group XI.  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf.  The functions of these muscles include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2017).  

In the May 2017 remand, the Board found that a VA muscle examination must be obtained to adequately evaluate the Veteran's symptoms associated with his bilateral shin splints.  However, on remand, the RO did not provide the Veteran with a muscle examination and instead gave him an examination for knee and lower leg conditions.  A new VA examination is necessary to adequately evaluate the Veteran's bilateral shin splints and determine their current nature, extent, and severity.  

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. 
§ 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. After the above development is completed, the AMC should return the Veteran's claims file to the June 2017 examiners (or another qualified medical professional, if necessary) to determine the etiology of his gastrointestinal disability, hypertension, and nasal disability.  If the examiners determine that additional examinations are necessary, examinations to address the below questions should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiners.  

The examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that a gastrointestinal disability and hypertension are either directly related to active military service or are proximately due to or chronically aggravated by the Veteran's now service-connected MDD with GAD.  

Whether it is at least as likely as not that a nasal disability, to include any current allergic rhinitis or sinusitis, is directly related to active military service, to include in-service exposure to sandstorms while in Kuwait and any in-service treatment.  All opinions must be supported by a detailed rationale.

3. The Veteran should be afforded a VA MUSCLES examination to evaluate the current nature, extent, and severity of his service-connected bilateral shin splints.  The claims folder should be made available to the examiner for review before the examination.  

All indicated tests and studies should be performed, in accordance with the pertinent Disability Benefits Questionnaires for this disability, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected disabilities, in accordance with the rating criteria.

4. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, readjudicate the Veteran's claims.  If any determinations remain unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




